Colleen O'Hare EBVERHM-00077-UA Document 1} Filed 05/08/20 Page lofi Page ID#:1
Attorney at Law
205 South Broadway Suite 902 PLL
Los Angeles, CA 90012

Tel (213) 628-3929
Fax (213) 628-3908 2020HAY -8 PM {2:53

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Jesus Miron, CASE NUMBER 8 stn

20CM00077

Josias Salazar, Warden of FCL Sheridan, Federal Bureau of | APPLICATION FOR WRIT OF HABEAS CORPUS
Prisons, Donald Washington, Director, U.S. Marshals

Service,

 

 

Plaintiff(s)

 

CJ AD PROSEQUENDUM 1 AD TESTIFICANDUM

 

Defendant(s).

The undersigned C1 Assistant United States Attorney © other attorney hereby applies to the Court for the
issuance of a Writ of Habeas Corpus 0) Ad Prosequendum Ad Testificandum for:

Name of Detainee: Dr. Kain Kumar
Alias:
BOP/Booking No: 73695-112
Detained by: Wf Warden Josias Salazar
1 Other
Detained at: FCI-Sheridan, 27072 Ballston Road, Sheridan, OR 97378
(Specify name and location of detention facility)

_ Detginee js requested for the following reasons: Def ance i$ a tater ah mines Ze Ae dete
An Court ciclo N40 8319 ‘ Teese Ste Tih . Ve

 

 

 

 

ya bas Angeles Suptaee
Appearancé is necessary on August 12, 2020 at 8:30 am before the Honorable
David E. Hizami Judge/Magistrate Judge.
Location: OU:S. District Court

 

Court Add
(Other Los Angeles Superior Court, Al7, 6: il 4th SE West, Lancaster, CA 93534
8

(Place and Address of Place)

[ have contacted the institution (if detainee is not in federal custody) and have been advised that said detainee is free and able
to be present during the entire duration of this matter.

I understand that it is my responsibility to provide the U.S. Marshal with four (4) originals of the Writ and any associated fees.

Lalso understand that it is my responsibility to notify the U.S. Marshal when the presence of said detainee is no longer
required and said detainee can be returned to the original custodian.

Dated: 5/5/2020 Ce

Signature of attorney

 

 

An ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS (G-09 ORDER) MUST be submitted along with this Application {
Writ of Habeas Corpus Ad Prosequendum/Ad Testificandum.

 

G-09 (10/06) APPLICATION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM / AD TESTIFICANDUM
